DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on applications filed in China on December 28, 2017. It is noted, however, that applicant has not filed certified copies of the Chinese applications as required by 37 CFR 1.55.
Specification
The disclosure is objected to because of the following informalities: Page 7, line 18, “accompany” should be “accompanying”.    
Appropriate correction is required.
Drawings
The drawings were received on August 23, 2020.  These drawings are acceptable.
Claim Objections
Claims 3-5 are objected to because of the following informalities:  Claim 3, line 3, “the navigation module” lacks proper antecedent basis.  Claim 4, lines 2-4, “a step that the electricity quantity navigation server formulates a charging planning solution” should be “a step of formulating, by an electricity quantity navigation server, a charging planning solution”.  Claim 4, line 3, “the electricity quantity navigation server” lacks proper antecedent basis.  Claim 5, lines 3-4, “a step that the electricity quantity navigation server dynamically plans a travel charging solution” should be “a step of dynamically planning, by an electricity quantity navigation server, a travel charging solution”.  Claim 5, line 3, “the electricity quantity navigation server” lacks proper antecedent basis because claims 1-2, from which claim 5 depends, do not recite an electricity quantity navigation server.  Claim 5, line 5, “the self-state detection information” lacks proper antecedent basis because claims 1-3, from which claim 5 depends, do not recite self-state detection information.  Claim 5, line 7, “the real-time stored quantity information” lacks proper antecedent basis.  Claim 5, lines 8-9, “the destination information” and “the electricity quantity and energy consumption information” lack proper antecedent basis.  Claim 5, lines 9-10, “the electricity quantity navigation server” lacks proper antecedent basis because claims 1-2, from which claim 5 depends, to not recite an electricity quantity navigation server. Claim 5, line 15, “the whole time consumption” lacks proper antecedent basis.  Claim 5, lines 15-16, “the solutions” lacks proper antecedent basis.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a method claim but does not recite any steps of the method, and 
it is unclear which statutory category the invention of claim 1 falls into.  Claims 2-10 inherit this deficiency.
Claim 2 recites a method claim but does not recite any steps of the method, and 
it is unclear which statutory category the invention of claim 2 falls into.  Claim 5 inherits this deficiency.
Claim 3 recites a method claim but does not recite any steps of the method, and 
it is unclear which statutory category the invention of claim 3 falls into.  Claim 5 inherits this deficiency.
	Claim 9 recites the limitation “each charging pile … sends to the electricity quantity navigation server through the control module” in lines 7 and 9-10.  It is unclear what is sent to the electricity quantity navigation server.  Claim 10 inherits this deficiency.
Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, and to correct the informalities.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-10 contain allowable subject matter because none of the prior art of 
record discloses or suggests the electric vehicles selecting charging piles nearby that can meet own charging quantity demands to charge according to location information of the charging piles and real-time stored electricity information of the energy storage modules of the charging piles, in combination with the remaining claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The US patent of Matsuyama (8,452,642) discloses a vehicle comprising a 
search unit that searches a parking area, and an information acquisition unit that acquires charge-related information related to a capability of an external charge facility of the parking area.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL KAPLAN whose telephone number is (571)272-8587. The examiner can normally be reached 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAL KAPLAN/Primary Examiner, Art Unit 2836